Case 2:19-cv-03554-JS-ARL Document 33 Filed 07/08/20 Page 1 of 19 PageID #: 244



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
LION-AIRE CORP.,

                        Plaintiff,                     MEMORANDUM & ORDER
                                                       19-CV-3554(JS)(ARL)
            -against–

LION AIR INSTALLATION, INC.,
HOWARD MCCARTHARAN, and CHRIS LAMBOT,

                    DEFENDANTS.
---------------------------------------X
APPEARANCES
For Plaintiff:      Lewis Donald Prutzman, Esq.
                    Alyssa C. Goldrich, Esq.
                    Tannenbaum Helpern Syracuse & Hirschtritt, LLP
                    900 Third Avenue
                    New York, New York

For Defendants:         Gerald D. Grunsfeld, Esq.
                        Lazar Grunsfeld Elnadev LLP
                        1795 Coney Island Avenue
                        Brooklyn, New York 11230

SEYBERT, District Judge:

            Plaintiff Lion-Aire Corp. (“Plaintiff”) initiated this

action against defendants Lion Air Installation, Inc., Howard

McCartharan      (“McCartharan”),      and     Chris    Lambot     (“Lambot”)

(collectively, “Defendants”), alleging trademark infringement and

false    designation    under   the   Lanham   Act,    deceptive    acts   and

practices and trademark dilution and injury to business reputation

under the New York General Business Law, and trademark infringement

and unfair competition under New York common law.                (See Compl.,

D.E. 1.)     Currently pending before the Court are (1) Defendants’

motion to vacate the Clerk’s Certificate of Default issued on
Case 2:19-cv-03554-JS-ARL Document 33 Filed 07/08/20 Page 2 of 19 PageID #: 245



October 22, 2019 (Default, D.E. 17; Defs. Mot., D.E. 19; Defs.

Br., D.E. 19-6; Defs. Reply, D.E. 27-10); and (2) Plaintiff’s

opposition and cross-motion to enforce a settlement agreement and

for an Order striking Defendants’ Answer and Counterclaims as

untimely (Pl. Mot., D.E. 20; Pl. Br., D.E. 23; Pl. Reply, D.E.

28).   For the following reasons, Defendants’ motion is GRANTED and

Plaintiff’s Motion is DENIED.

                   BACKGROUND AND PROCEDURAL HISTORY1

            Plaintiff initiated this trademark infringement action

on June 17, 2019 alleging that Defendants’ use of a trademark and

logo for HVAC contracting services is “confusingly similar” to

Plaintiff’s trademark and logo for HVAC contracting services. (See

generally     Compl.)      Shortly    thereafter,     Defendants’    counsel

contacted Plaintiff’s Counsel to discuss settlement.              (Grunsfeld

Decl., D.E. 19-1, ¶ 1; Prutzman Decl., D.E. 21, ¶ 9.)                      On

July 12, 2019, Magistrate Judge Arlene R. Lindsay extended the

time for Defendants to respond to the Complaint to August 30, 2019.

(See July 12, 2019 Elec. Order).

            The parties engaged in negotiations through July 2019.

(Grunsfeld Decl. ¶¶ 1-3.)        On July 31, 2019, Defendants’ counsel

stated that his “client has decided it is willing to stop using




1 The facts are recited herein as relevant to the issues before
the Court and are drawn from the Complaint and the parties’
filings.


                                      2
Case 2:19-cv-03554-JS-ARL Document 33 Filed 07/08/20 Page 3 of 19 PageID #: 246



Lion and the Lion logo/image altogether” and that “[o]nce we have

an agreement in place, my client will take immediate steps to shift

his business to a new name.” (July 31, 2019 Email, Prutzman Decl.,

Ex. 5, D.E. 21-5.)      Defendants’ counsel asked Plaintiff’s Counsel

to draft an agreement.              (July 31, 2019 Email.)            The parties

exchanged     drafts    of    a     settlement        agreement   and     continued

negotiations through August 2019.             (Grunsfeld Decl. ¶ 4; Prutzman

Decl. ¶¶ 13-15.)       Neither party provided the Court with copies of

the draft settlement agreements.              On August 23, 2019, Plaintiff’s

Counsel agreed to extend Defendants’ time to answer the Complaint

beyond August 30, 2019, but not indefinitely.                      (Aug. 23, 2019

Email, Grunsfeld Decl., Ex. A., D.E. 19-2.)                   Defendants’ counsel

responded but “accidentally forgot to reply affirmatively” to the

extension offer.       (Grunsfeld Decl. ¶ 8.)

            Negotiations continued and, according to Plaintiff, two

issues remained in dispute by September 19, 2019: (1) the time for

Defendants to wind down their use of the “infringing domain name”

and   (2) Defendants’        use    of   trademarks      including      “LION”   and

“INSTALATLIONS”      for     businesses       other    than    HVAC   contracting.

(Prutzman Decl. ¶ 15.)              On September 25, 2019, Judge Lindsay

scheduled an initial conference for October 23, 2019.                     (Initial

Conf. Order, D.E. 13.)             At this time, Defendants still had not

filed an answer and Plaintiff did not request a certificate of

default.    On October 7, 2019, Defendants’ counsel purportedly left


                                          3
Case 2:19-cv-03554-JS-ARL Document 33 Filed 07/08/20 Page 4 of 19 PageID #: 247



Plaintiff’s Counsel a voicemail saying: “[w]e finally have a

resolution” and that his client “agreed to the terms so you’ll

have his website active for maximum of 2 months . . . [i]f you

want to draft up the final version, hopefully we can get this

squared away within a day or two” (the “Voicemail”).2                        (Prutzman

Decl. ¶ 16.)           The same day, Plaintiff’s Counsel made “minor

revisions” to an existing settlement draft and emailed Defendants’

counsel a “final draft” (the “Final Draft”). (Prutzman Decl. ¶ 17;

Oct. 7, 2019 Email #1, Prutzman Decl., Ex. 8, D.E. 21-8; Final

Draft, Prutzman Decl., Ex. 8, D.E. 21-8, at ECF pp. 3-13.)

               Defendants’ counsel then requested to remove Lambot from

the     Final    Draft       because    Lambot       “is   just    a     salesman    and

[McCartharan]         does   not   feel   comfortable        showing     this   to   his

salesman.”       (Oct. 7, 2019 Email #2, Prutzman Decl., Ex. 9, D.E.

21-9.)    Plaintiff objected and stated that Lambot “needs to be a

party    to     the    settlement.”            (Oct. 7, 2019       #2    Email.)      On

October 16, 2019, Plaintiff’s Counsel asked Defendants’ counsel

“where    we    stand    on    the     settlement.”          (Oct. 16, 2019        Email,

Grunsfeld Reply Decl., Ex. D, D.E 27-4.)                      On October 18, 2019,

Plaintiff’s Counsel again emailed Defendants’ counsel and asked,

among    other    things,      “where     do    we   stand    on   the    settlement?”

(Oct. 18, 2019 Email, Prutzman Decl., Ex. 10, D.E. 21-10, at 1.)


2 Neither party disputes the existence and substance of the
Voicemail.


                                           4
Case 2:19-cv-03554-JS-ARL Document 33 Filed 07/08/20 Page 5 of 19 PageID #: 248



Defendants’ counsel responded that Defendants terminated him as

counsel, he had “no further authority to do anything on behalf of

Defendants,” and McCartharan “was unhappy that Mr. Lambot was

being compelled to sign the settlement agreement.”           (Oct. 18, 2019

Email.)     Defendants’ counsel then advised the Court that he was

“unconditionally discharged,” sought leave to file a motion to

withdraw    as   counsel,    and   requested    to    adjourn    the   initial

conference.      (Oct. 18, 2019 Ltr., D.E. 14; Grunsfeld Decl. ¶¶ 4-

9.)     Defendants’ counsel explains that he was terminated because

Defendants’ believed that their insurance carrier “would assume

responsibility for their defense.”          (Grunsfeld Decl. ¶ 9.)

            On October 22, 2019, Plaintiff filed a letter indicating

that it had “no objection to adjourning the initial conference”

and took “no position on [Defendants’ counsel’s] motion to withdraw

but requests that, if granted, the Court order defendants to retain

new counsel within twenty (20) days so that resolution of this

action will not be unduly delayed.”            (Oct. 22, 2019 Ltr., D.E.

15.)    On October 22, 2019, the same day, Plaintiff filed a Request

for a Certificate of Default, that was granted, because Plaintiff’s

Counsel viewed the Defendants’ conduct as a bad faith attempt to

avoid performing the settlement and delay the case.              (Pl. Default

Req., D.E. 16; Prutzman Decl. ¶ 20; see Default.)               Judge Lindsay

adjourned the initial conference to December 4, 2019, noting that:

“four    days    after   being   notified    that    [Defendants’]     counsel


                                      5
Case 2:19-cv-03554-JS-ARL Document 33 Filed 07/08/20 Page 6 of 19 PageID #: 249



intended to seek leave to withdraw, the plaintiff filed a request

for a certificate of default, which was granted.            The parties may

wish to address the entry of default in response to the anticipated

motion for leave to withdraw.”             (Oct. 22, 2019 Elec. Order.)

Defendants’ counsel did not file a motion to withdraw because

Defendants re-retained him after learning that “they did not have

insurance coverage.” (Grunsfeld Decl. ¶ 13.) On October 25, 2019,

Defendants’ counsel informed Plaintiff’s Counsel that Defendants

wished to continue negotiations.          (Prutzman Decl. ¶ 21.)

            The parties continued negotiations of a “new agreement”

through November 2019, “without prejudice” to Plaintiff’s position

that there was “an enforceable settlement agreement.”              (Prutzman

Decl. ¶¶ 21-23.)         On November 22, 2019, Defendants “made a final

decision to contest this litigation.”          (Grunsfeld Decl. ¶¶ 14-15;

Prutzman    Decl.    ¶    23.)     Accordingly,    on   November 25, 2019,

Defendants filed an Answer with Counterclaims (Answer, D.E. 18)

and the current motion to set aside the Certificate of Default

(see Defs. Mot.).        Plaintiff opposes the motion and filed a cross-

motion to enforce the Final Draft and strike Defendants’ Answer

and Counterclaims as untimely.        (See Pl. Mot.)




                                      6
Case 2:19-cv-03554-JS-ARL Document 33 Filed 07/08/20 Page 7 of 19 PageID #: 250



                                 DISCUSSION

I.    Plaintiff’s Cross-Motion to Enforce a Settlement Agreement

      A. Legal Standard

            “A settlement agreement is a contract, no different in

principle from any other.”        Lee v. Hosp. for Special Surgery, No.

07-CV-1117, 2009 WL 2447700, at *2 (S.D.N.Y. Aug. 11, 2009) (citing

Winston v. Mediafare Entm’t Corp., 777 F.2d 78, 80 (2d Cir. 1985)).

“[A]n oral settlement agreement to which a party intended to be

bound ‘is binding and conclusive . . . even if a party has a change

of heart between the time of the agreement to the terms of the

settlement and the time it is reduced to writing.’”                 Sugar v.

Greenburgh Eleven Union Free Sch. Dist., No. 18-CV-0067, 2020 WL

2036853, at *2 (S.D.N.Y. Apr. 28, 2020) (quoting Elliot v. Cty. of

N.Y., No. 11-CV-7291, 2012 WL 3854892, at *2 (S.D.N.Y. Sept. 5,

2012)) (ellipsis in original).         “[D]istrict courts are empowered

to enforce such settlement agreements summarily, although the

Court naturally assumes that an evidentiary hearing would be

necessary if there were a genuine issue as to a material fact.”

Lee, 2009 WL 2447700, at *1.

            The   Second   Circuit    applies   a    “four-factor   test   to

determine whether a party intended to be bound by the terms of an

oral or unsigned settlement agreement:              whether (1) ‘there has

been an express reservation of the right not to be bound in the

absence of a writing’; (2) ‘there has been partial performance of


                                      7
Case 2:19-cv-03554-JS-ARL Document 33 Filed 07/08/20 Page 8 of 19 PageID #: 251



the contract’; (3) ‘all of the terms of the alleged contract have

been agreed upon’; and (4) ‘the agreement at issue is the type of

contract that is usually committed to writing.’”             Sugar, 2020 WL

2036853, at *2 (quoting Winston, 777 F.2d at 80); see also Acun v.

Merrill Lynch, Pierce, Fenner & Smith, No. 18-CV-7217, 2020 WL

3002225, at *2 (S.D.N.Y. Jan. 15, 2020), R&R adopted, 2020 WL

995887 (S.D.N.Y. Mar. 2, 2020) (applying the Winston factors

because “[d]istrict courts in this Circuit routinely apply only

federal common law in cases when a motion is filed to enforce an

oral settlement agreement.”)         “No single factor is dispositive.”

Sugar, 2020 WL 2036853, at *2.

      B. Analysis

            Plaintiff argues that the parties entered into a binding

settlement agreement (i.e., the Final Draft) when Defendants’

counsel told Plaintiff’s counsel “[w]e finally have a resolution”

in the Voicemail. (Pl. Br. at 8.) Defendants respond that (1) the

parties reserved their rights to modify the terms of the settlement

until execution of a written agreement (Defs. Reply at ECF pp. 3-

4) and (2) the parties’ conduct reflects that they did not intend

to be bound by the Final Draft (Defs. Reply at ECF pp. 4-6).

            1.    Express Reservation of the Right Not to Be Bound

            “While no one Winston factor is decisive, ‘where there

is a writing between the parties showing that one party did not

intend to be bound, a court need look no further than the first


                                      8
Case 2:19-cv-03554-JS-ARL Document 33 Filed 07/08/20 Page 9 of 19 PageID #: 252



factor.’”     Meltzer v. Stier, No. 15-CV-6184, 2017 WL 5032991, at

*4 (S.D.N.Y. Nov. 2, 2017) (quoting Kaczmarcysk v. Dutton, 414 F.

App’x 354, 355 (2d Cir. 2011)).           “Ultimately, the analysis turns

on the parties’ intent, and this can be demonstrated with equal

force through their conduct.”        Id. (citing Winston, 777 F.2d at 81

(“Although neither party expressly reserved the right not to be

bound prior to the execution of a document, language in the

correspondence does reveal such an intent.”)).

             Here, the first factor presents a close call.         Plaintiff

maintains that the Voicemail, wherein Defendants’ counsel stated

“[w]e finally have a resolution,” constitutes an oral agreement

binding the parties to the Final Draft.         (Pl. Br. at 10; Pl. Reply

at 4; Prutzman Decl. ¶ 17.)        While there is nothing in the Final

Draft indicating that either “party expressly reserved the right

not to be bound in the absence of a writing” and formal execution,

the Court finds that “the words and conduct of the parties indicate

that there was an implied reservation of such a right.”               Sprint

Commc’ns Co. L.P. v. Jasco Trading, Inc., 5 F. Supp. 3d 323, 332

(E.D.N.Y. 2014).

             First, “statements like ‘we have a deal’ do not in

themselves preclude a finding that the parties intended to be bound

only by a formal written contract.”            Davidson Pipe Co. Inc. v.

Laventhol & Horwath, No. 84-CV-5192, 1986 WL 2201, at *5 (S.D.N.Y.

Feb.   11,   1986).      Second,   the    Voicemail   followed    “weeks   of


                                      9
Case 2:19-cv-03554-JS-ARL Document 33 Filed 07/08/20 Page 10 of 19 PageID #: 253



 bargaining over the draft settlement.”               Ciaramella v. Reader’s

 Digest Ass’n, Inc., 131 F.3d 320, 325 (2d Cir. 1997).            Third, the

 Final   Draft     contains   a   merger     clause   stating   that   “[t]his

 Settlement Agreement may be modified, varied or otherwise amended

 only by a writing, of even or subsequent date hereto, signed by

 each Party.”      (Final Draft, at ECF p. 6, ¶ 7.)       The Second Circuit

 holds that “such a merger clause is persuasive evidence that the

 parties did not intend to be bound prior to the execution of a

 written agreement.”      Ciaramella, 131 F.3d at 324-25.

             Finally, both Defense and Plaintiff’s Counsel previously

 represented that approval of draft agreements was subject to their

 clients’ approval.        (See, e.g., July 8, 2019 Email, Grunsfeld

 Reply Decl., Ex. A, D.E. 27-1; Aug. 7, 2019 Email, Grunsfeld Reply

 Decl., Ex. B, D.E. 27-2.)              What is more, assuming that the

 Voicemail    is    authentic     and   admissible,     Defendants’    counsel

 qualified his statement that “[w]e finally have a resolution” with

 “hopefully we can get this [action] squared away within a day or

 two.”    (See Voicemail, Prutzman Decl., ¶ 16) (emphasis added).

 Thus, the “Court finds that any settlement was conditional upon

 further discussion between counsel for the parties.”             Hawkins on

 behalf of MedApproach, L.P. v. MedApproach Holdings, Inc., No. 13-

 CV-5434, 2018 WL 1371404, at *3 (S.D.N.Y. Jan. 9, 2018), R&R

 Adopted, 2018 WL 1384502 (S.D.N.Y. Mar. 15, 2018).             Further, the

 implication that no agreement had been reached is confirmed by


                                        10
Case 2:19-cv-03554-JS-ARL Document 33 Filed 07/08/20 Page 11 of 19 PageID #: 254



 Plaintiff’s Counsel’s conduct who, after sending the Final Draft,

 twice inquired where Defendants “stand on the settlement.”                   (See

 Oct. 16, 2019 Email; Oct. 18, 2019 Email.)                  Accordingly, “any

 indication that [Defendants’ counsel’s] oral acknowledgement was

 meant to bind the parties prior to full document execution was

 neutralized.”      Davidson, 1986 WL 2201, at *5; Ciaramella, 131 F.3d

 at 324-25 (quoting R.G. Group, Inc. v. Horn & Hardart Co., 751

 F.2d 69, 76 (2d Cir. 1984)) (further citations omitted) (stating

 that an “attorney’s statement that ‘a handshake deal’ existed was

 insufficient to overcome ‘months of bargaining where there were

 repeated references to the need for a written and signed document,

 and where neither party had ever . . . even discussed dropping the

 writing requirement.”); see Sprint Commc’ns, 5 F. Supp. 3d at 335.

             As such, this factor suggests that the parties intended

 to be bound by a fully executed, written agreement.                See VPP, Inc.

 v. Field, No. 03-CV-4232, 2006 WL 4730944, at *2-3 (E.D.N.Y.

 Nov. 16,   2006)      (finding   the     parties’   emails,      wherein   counsel

 stated “we have a deal” revealed “the parties’ intent not to be

 bound   prior    to   execution     of   a    stipulation   of    settlement.”);

 LiDestri Foods, Inc. v. 7-Eleven, Inc., No. 17-CV-6146, 2019 WL

 6875236, at *7 (W.D.N.Y. Dec. 16, 2019).

             2.     Partial Performance

             Plaintiff     argues,      without   citation,    that    Defendants

 partially performed under the Final Draft because they agreed to


                                          11
Case 2:19-cv-03554-JS-ARL Document 33 Filed 07/08/20 Page 12 of 19 PageID #: 255



 change their business name and retained Defendants’ counsel to

 “accomplish    one    of    their    obligations     under   the    settlement”-–

 registering a new corporation.             (Pl. Reply at 4-5.)       This factor

 weighs against enforcement because there is no evidence that

 Defendants actually began the process of changing the business

 name or registering a new corporation.              To the contrary, the email

 Plaintiff cites as “proof” of partial performance states: “[o]nce

 we have an agreement in place, [Defendants] will take immediate

 steps to shift his business to a new name . . . (he has retained

 our office to register a new corp name and we will be working on

 that as soon as a settlement is in place.)”                  (See July 31, 2019

 Email) (emphasis added).          Further, Defendants’ representation that

 they intended to use their already-retained counsel to “accomplish

 goals” under a settlement agreement hardly constitutes partial

 performance.       See, e.g., Gorodensky v. Mitsubishi Pulp Sales (MC),

 Inc.,   92    F.    Supp.    2d     249,    256    (S.D.N.Y.2000)     (“[P]artial

 performance of the contract must secure a benefit to the other

 party . . . .”) (emphasis added).

              Moreover, the Court rejects Plaintiff’s argument that

 drafting     and   circulating      the    Final   Draft   constitutes    partial

 performance because “an agreement by attorneys on the division of

 labor and the drafting of paperwork is not partial performance of

 an oral contract.”          (See Pl. Br. at 10-11); Stewart v. City of

 N.Y., No. 15-CV-7652, 2017 WL 4769396, at *3 (S.D.N.Y. Oct. 20,


                                            12
Case 2:19-cv-03554-JS-ARL Document 33 Filed 07/08/20 Page 13 of 19 PageID #: 256



 2017), R&R adopted, 2017 WL 5897442 (S.D.N.Y. Nov. 29, 2017).

 Finally, the fact that Plaintiff did not “pursue active litigation”

 is “neutral with respect to the enforceability of the settlement.”

 (See Pl. Br. at 10-11); Lopez v. City of N.Y., 242 F. Supp. 2d

 392, 393-94 (S.D.N.Y. 2003). On balance, this factor tips in favor

 of Defendants.

             3.      Agreement as to all Material Terms

             “The    actual     drafting     of   a   written   instrument   will

 frequently reveal points of disagreement, ambiguity, or omission

 which must be worked out prior to execution,” Winston, 777 F.2d at

 82 (internal quotation marks and citation omitted), and “even

 ‘minor’ or ‘technical’ changes arising from negotiations over the

 written language of an agreement can weigh against a conclusion

 that the parties intended to be bound absent a formal writing”

 Powell, 497 F.3d at 130.             “More generally, in analyzing this

 factor, courts have focused on whether the parties reached an

 agreement    with    respect    to   all    material    or   essential   terms.”

 Galanis v. Harmonie Club of the City of N.Y., No. 13–CV–4344, 2014

 WL 4928962, at *10 (S.D.N.Y. Oct. 2, 2014) (citing cases). “A

 factor is whether there was literally nothing left to negotiate or

 settle, so that all that remained to be done was to sign what had

 already been fully agreed to.”            Johnson v. Fordham Univ., No. 11-

 CV-4670, 2016 WL 450424, at *5 (S.D.N.Y. Feb. 4, 2016) (internal

 quotation marks, brackets, and citations omitted).


                                        13
Case 2:19-cv-03554-JS-ARL Document 33 Filed 07/08/20 Page 14 of 19 PageID #: 257



              Here, as of the date of the Voicemail, there was an

 alleged agreement regarding terms of prior settlement drafts.              It

 is true that after “a party agrees to the settlement terms, either

 orally or in writing, that party’s later change of heart will not

 frustrate the agreement’s enforceability.”           See Conway v. Brooklyn

 Union Gas Co., 236 F. Supp. 2d 241, 251 (E.D.N.Y. 2002).            However,

 after receipt of the Final Draft, Defendants sought to remove

 Lambot from the settlement and the parties exchanged drafts of a

 “new agreement.”      (See Background, supra.)       Neither party provided

 the Court with the draft agreements exchanged before or after the

 Voicemail.        Therefore, the Court cannot determine whether the

 parties agreed to all material or essential terms, including

 whether Lambot remained a signatory to the agreement.            Thus, this

 factor is neutral.

              4.    The Type of Agreement Usually Committed to Writing

              “Settlements of any claim are generally required to be

 in writing or, at a minimum, made on the record in open court.”

 Ciaramella, 131 F.3d at 326.           Further, “[w]here, as here, the

 parties are adversaries and the purpose of the agreement is to

 forestall    litigation,    prudence      strongly   suggests   that   their

 agreement be written in order to make it readily enforceable, and

 to avoid still further litigation.”         Winston, 777 F.2d at 83.

              Defendants agree that the settlement “was reduced to a

 writing” in the form of the Final Draft.          (Pl. Br. at 11.)     Thus,


                                      14
Case 2:19-cv-03554-JS-ARL Document 33 Filed 07/08/20 Page 15 of 19 PageID #: 258



 the Court questions whether this factor is neutral.                 However,

 “[t]he complexity of an agreement also informs the determination

 of whether it would be expected to be reduced to writing.”               Ray

 Legal Consulting Grp. v. DiJoseph, No. 13-CV-6867, 2016 WL 1451547,

 at *8 (S.D.N.Y. Apr. 12, 2016) (collecting cases).            Here, like in

 Winston, the Final Draft spans five pages and contains “obligations

 that would extend for a period of years,” if not in perpetuity,

 and   is   therefore   “an   agreement    complex   enough   to   require   a

 writing.”     Id. (citing Winston, 777 F.3d at 83).          Therefore, the

 final factor supports the conclusion that the parties did not enter

 into an enforceable agreement.

              Because three of the four Winston factors weigh against

 enforcement of the Final Draft, and considering the circumstances

 specific to this matter, the Court finds that the Voicemail did

 not bind the parties to the terms of the Final Draft.

 II.   Defendants’ Motion to Vacate the Certificate of Default

              Pursuant to Federal Rule of Civil Procedure 55(c), the

 Court “may set aside an entry of default sua sponte for good

 cause.”     Negrin v. Kalina, No. 09-CV-6234, 2012 WL 4074992, at *2

 (S.D.N.Y. Sept. 11, 2012); see FED. R. CIV. P. 55(c).          “Relief from

 default under Rule 55(c) is to be granted at the discretion of the

 court upon consideration of the individual circumstances of the

 case and the credibility and good faith of the parties.”              Weisel

 v. Pischel, 197 F.R.D. 231, 238 (E.D.N.Y. 2000).             Moreover, “the


                                      15
Case 2:19-cv-03554-JS-ARL Document 33 Filed 07/08/20 Page 16 of 19 PageID #: 259



 standard for setting aside the entry of a default pursuant to Rule

 55(c) is less rigorous than the . . . standard for setting aside

 a default judgment . . . pursuant to Rule 60(b).”                 Grosso v.

 Radice, No. 07-CV-3620, 2007 WL 4441022, at *1 (E.D.N.Y. Dec. 10,

 2007)   (internal    quotation    marks   and   citations   omitted).      To

 evaluate    good   cause,   the   Court   considers:    “‘(1) whether    the

 default was willful; (2) whether setting aside the default would

 prejudice the party for whom default was awarded; and (3) whether

 the moving party has presented a meritorious defense.’”               Murray

 Eng’g, P.C. v. Windermere Props. LLC, No. 12-CV-0052, 2013 WL

 1809637, at *3 (S.D.N.Y. Apr. 30, 2013) (quoting Peterson v.

 Syracuse Police Dep’t, 467 F. App’x 31, 33 (2d Cir. 2012)).             When

 considering these factors, if “‘doubt exists as to whether a

 default should be granted or vacated, the doubt should be resolved

 in favor of the defaulting party.’”          Murray, 2013 WL 1809637, at

 *3 (quoting Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 96 (2d Cir.

 1993)).    The Second Circuit has made clear that it prefers that

 disputes “‘be resolved on the merits, not by default.’”                 Jenn-

 Ching Luo v. Baldwin Union Free Sch. Dist., No. 12-CV-3073, 2014

 WL 3943099, at *4 (E.D.N.Y. Aug. 12, 2014), aff’d, 677 F. App’x

 719 (2d Cir. 2017) (quoting Azikiwe v. Nigeria Airways Ltd., No.

 03-CV-6387, 2006 WL 2224450, at *1 (E.D.N.Y. July 31, 2006)).

             Here, the parties engaged in settlement discussions for

 approximately five to six months.          Although the parties did not


                                      16
Case 2:19-cv-03554-JS-ARL Document 33 Filed 07/08/20 Page 17 of 19 PageID #: 260



 file a formal stipulation, on August 23, 2019, Plaintiff agreed to

 extend Defendants’ time to answer the Complaint “so we can get

 this settled.”      (See Aug. 23, 2019 Email.)              Plaintiff filed its

 request for a certificate of default on the same day it requested

 that the Court provide Defendants twenty days to retain new counsel

 “so that resolution of this action will not be unduly delayed.”

 (Oct. 22, 2019 Ltr.)         Thus, the default was not willful.                   See

 Lighting & Supplies, Inc. v. Sunlite USA Corp., No. 14-CV-4344,

 2015 WL 3795858, at *4 (E.D.N.Y. June 17, 2015) (collecting cases);

 Westchester Fire Ins. Co. v. Tyree Serv. Corp., 304 F.R.D. 111,

 112 (E.D.N.Y. 2014).

             Next,   vacating     the   default     judgment        will   not   cause

 substantial prejudice to Plaintiff where, as here, the case is in

 its infancy and the parties have not yet engaged in discovery.

 See Westchester Fire, 304 F.R.D. at 114.              Indeed, “[t]he fact that

 the   Plaintiff     previously     engaged    in      unsuccessful        settlement

 negotiations     regarding    this     dispute     does     not,    without     more,

 constitute prejudice for purposes of Rule 55.”                Id.

             Finally,    Defendants       have      filed      an     Answer      with

 Counterclaims and have provided the Court with a meritorious

 defense.    Plaintiff argues that the defense “is palpably meritless

 and frivolous” because “documentary evidence shows that Plaintiff

 has been using the LION-AIRE mark and logo in commerce at all times

 relevant    to   this   action.”       (Pl.     Br.    at   14-15.)         However,


                                        17
Case 2:19-cv-03554-JS-ARL Document 33 Filed 07/08/20 Page 18 of 19 PageID #: 261



 “[l]ikelihood    of   success   is   not   the   measure.     [Defendants’]

 allegations are meritorious if they contain even a hint of a

 suggestion which, proven at trial, would constitute a complete

 defense.”    Weisel, 197 F.R.D. at 239 (internal quotation marks and

 citation omitted).

             Accordingly, the certificate of default is VACATED.

 III. Plaintiff’s Request to Strike Defendants’ Answer and
      Counterclaims

             Motions to strike “call for an extreme remedy, and

 therefore they are disfavored and rarely granted.”            Simon v. City

 of N.Y., No. 09-CV-1302, 2011 WL 317975, at *3 (E.D.N.Y. Jan. 3,

 2011), R&R adopted, 2011 WL 344757 (E.D.N.Y. Feb. 1, 2011).                In

 light of Defendants’ participation in settlement negotiations,

 correspondence between Counsel, and the “strong public policy

 favoring resolving disputes on the merits,” the Court declines to

 exercise its discretion to grant Plaintiff’s request to strike

 Defendants’ Answer and Counterclaims as untimely.           (See Pl. Br. at

 12-13); Panzella v. Cty. of Nassau, No. 13-CV-5640, 2015 WL 224967,

 at *1 (E.D.N.Y. Jan. 15, 2015) (internal quotation marks and

 citation omitted) (alterations in original) (collecting cases).

                                  CONCLUSION

             While the Court does not fault the parties for making

 motions in good faith, the parties are advised that further

 dilatory conduct, whether with respect to settlement negotiations



                                      18
Case 2:19-cv-03554-JS-ARL Document 33 Filed 07/08/20 Page 19 of 19 PageID #: 262



 or litigation, will not be tolerated.               Accordingly, for the

 foregoing reasons, Defendants’ motion is GRANTED and Plaintiff’s

 cross-motion is DENIED.        The Clerk of the Court is directed to

 VACATE the Certificate of Default.



                                           SO ORDERED.



                                            /s/ JOANNA SEYBERT    _
                                           Joanna Seybert, U.S.D.J.


 Dated:      July   8 , 2020
             Central Islip, New York




                                      19
